DETAILED ACTION
	This Final office action is in response to Applicant’s amendment filed October 26, 2021.  Applicant’s amendment amended claims 1, 3, 4, 8, 9, 11, 12, 16, 17, 18, and 20.  Currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
	The 35 U.S.C. 112(a) rejection of independent claims 1, 9 and 17 is withdrawn in response to Applicant’s amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 2, 10 and 17 in the previous office action is maintained.
	The 35 U.S.C. 103 1, 6, 9, and 14 in the previous office action is withdrawn in response to Applicant's amendments to the claims.


Response to Arguments
With regards to Applicant's assertion that an agreement was reached during the October 21, 2021 interview with regards to the pending rejections under 35 U.S.C. 112(a) (Remarks:  Page 8), while potential claim amendments were discussed and examiner indicated the if the Applicant where to remove the claim limitations rejected under 35 U.S.C. 112(a) that would overcome the pending rejection.  However examiner made note that any new limitations would be subject to review under 35 U.S.C. 112(a).  No specific claim amendments were agreed to.  No agreement was reached in terms of 35 U.S.C. 112(a), 35 U.S.C. 101 or 35 U.S.C. 103(a).

Applicant's arguments filed October 26, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groupings of abstract ideas (Remarks:  Pages 10, 11) and that the claims integrate the abstract idea into a practical application (Remarks:  Pages 12, 13).

In response to Applicants arguments that the claims are not directed to one of the groupings of abstract ideas (i.e. not directed to a mathematical concept and/or a fundamental economic practice), the examiner respectfully disagrees.
The claims are directed to updating a generic Machine Learning model in order to ‘improve’ the model with respect to a quantified metric improvement goal (e.g. update/retrain the ML model until it reaches a desired performance level (e.g. confidence, accuracy, etc.).  This is a fundamental economic practice and mathematical concept.  A vast majority of models, particularly business models, are update in order to improve their performance.  For example, it is extremely common for business to update/retrain/refine/tune forecasts models until those models accurately reflect the actual results (e.g. 

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as they integrate the abstract idea into a practical application, the examiner respectfully disagrees.
Initially it is noted that independent claim 1 merely recites a computer-implemented method in the preamble (i.e. no technical elements of any kind recited in the body of the claims); and independent claim 9 recites, in the preamble only, a computer program product and independent claim 17 recites generic computer processing circuit and computer readable medium storing instructions therefore the claimed method steps can be performed by a human user utilizing any generic computer (e.g. Specification Paragraph 25 wherein the human user via an interface trains the ML model).
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, display) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting 
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in the claims beyond the abstract idea is a “processing circuit” “storage medium” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.
.

Applicant’s arguments, see Pages 14, 15, filed October 26, 2021, with respect to Li and Gopalan have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1, 6, 9 and 14 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 9 and 17, the claims are directed to the abstract idea of improving a machine learning model. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, updating a machine learning model (Judicial Exception – Yes – organizing human activity).  Specifically the claims are improving a machine learning (ML) model of ‘transactions’ (data) by removing/deleting outliers (abnormal, distant…. data), wherein ML model improvement/training is a fundamental economic practice that falls into the abstract idea subcategories of mathematical concepts (calculations).  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “determining”, “detecting”, “updating”, “identifying”, “generating” and “re-training”, recite functions of the ML model improvement/training are also directed to an abstract idea that falls into the abstract idea subcategories of mathematical concepts (calculations).  The steps of determining a plurality of metric values, detecting a plurality of preliminary outliers, updating the machine learning model, identifying a plurality of training outliers, generating re-training data and re-training a classifier are also directed to an abstract idea because they are mathematical operations/calculations.  The intended purpose of independent claims 1, 9 and 17 appears to be to improve a machine learning model (a mathematical model) by Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of determining a plurality of metric values, detecting a plurality of preliminary outliers, updating the machine learning model, identifying a plurality of outliers, generating re-training data, retraining a classifier, and determining a correlation (Claim 17 only) all describe the abstract 
The claims do not integrate the abstract idea into a practical application.  The generic computer/processing circuitry is recited at a high level of generality merely performs generic computer functions of processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-11 and 13-19, the claims are directed to the abstract idea of ML model improvement/training and merely further limit the abstract idea claimed in independent claims 1, 9 and 17.  
Claims 2 and 10 further limit the abstract idea by determining a correlation between a ML metric and a key performance indicator (a more detailed abstract idea remains an abstract idea).  Claims 3 and 11 further limit the abstract idea by calculating an absolute goal based on a relative goal (a more 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.





2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 9 and 17, the claims recite “updating the machine learning model with respect to a numerically quantified metric improvement goal by…… generating re-training data by re-labeling the plurality of training outliers; and re-training a classifier of the machine learning model by using the re-training data” (as newly claimed) wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for identifying (by a computer, i.e. automatically/programmatically) an absolute goal for improving a metric of a ML model as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

With regards to the step of generating re-training data by re-labeling the plurality of training outliers only Specification Paragraphs 18 and 25 tangentially mention relabeling transactions.  Specifically Specification Paragraph 18 briefly mentions that the system (model manager) can re-label transactions with an accurate classification and that the relabeled data can be used as training data to retrain the model to the correct metric. This brief mention is not the same as the claims step of “generating re-training data by re-labeling the plurality of training outliers”.
Specification Paragraph 25 discloses that an human person (client, user) via an interface may generate retraining data by relabeling the training outliers wherein a user selects new classification for training outliers.  This is not the same as programing a computer to automatically updating a machine learning model by identifying training outliers and generating re-training data by re-labeling the plurality of training outliers as claimed.  This paragraph fails to disclose any details as to HOW the user much alone the disclosed computer could update a machine learning model by generating re-training data by re-labeling the plurality of training outliers (i.e. no discussion, no specific algorithm for HOW to relabel training outliers).
With regards to the updating the ML model by re-training a classifier of the machine learning model by using the re-training data at best Applicant’s disclosure mentions a desired end result without any detailed discussion on how the end result is actually achieved.
Specification Paragraphs 15-18 discloses that a ML model can be software/hardware that make specific classifications based on a training process.  
Specification Paragraph 20 discloses a classifier that selects classifications for transactions and update transactions to include the selected classification.  However this paragraph fails to disclose a specific algorithm for HOW the classifier selects classifications for transactions much alone HOW to 
Specification Paragraph 23 briefly mentions generating retraining data and that the retraining data can be useful in retraining the ML model to improve the metric by the requested amount.  This paragraph fails to mention a classifier at all.  Further this paragraph, like the remainder of Applicant’s very brief disclosure fails to disclose a specific algorithm, mechanism, steps, flow chart, detailed working example or the like for HOW to retrain a classifier much alone HOW to update a ML model by generating re-training data by re-labeling the plurality of training outliers and re-training a classifier of the machine learning model by using the re-training data as claimed.
Similarly Specification Paragraph 25 discloses a human (user/client) can select new labels for outliers via an interface and that the new labels selected by the human can be used as retraining data.  This paragraph fails to disclose a classifier much alone updating a ML model with respect to a numerically quantified metric improvement goal by generating re-training data by re-labeling the plurality of training outliers; and re-training a classifier of the machine learning model by using the re-training data as claimed.
Further Specification Paragraph 25 discloses that the ML model can retrain the classifier with relabeled transactions in the retraining data without any discussion as to HOW the ML model can retrain the classifier by alone how to update an ML model with respect to a numerically quantified metric improvement goal by generating re-training data by re-labeling the plurality of training outliers; and re-training a classifier of the machine learning model by using the re-training data as claimed.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.

While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to generate retraining data by relabeling training outliers OR retraining a classifer).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of updating the machine learning model with respect to a numerically quantified metric improvement goal by…… generating re-training data by re-labeling the plurality of training outliers; and re-training a classifier of the machine learning model by using the re-training data” as claimed.

Regarding claims 2, 10 and 17, the claims recite “determining a correlation between a metric of the machine learning model and a key performance indicator (KPI) of a business unit associated with the machine learning model” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for identifying (by a computer, i.e. 
While specification Paragraph 26 tangentially recites that in some embodiments the system can also determine the amount of correlation between KPIs and changes in the machine learning model, this paragraph like the remainder of Applicant’s disclosure fails to disclose HOW (i.e. what algorithm) to determine a correlation between a metric of the machine learning model and a key performance indicator (KPI) of a business unit associated with the machine learning model. The specification merely recites a desired result 
Similarly Specification Paragraph 34 discloses that a metric goal can be a standard unit value and that the standard unit value can represent a correlation between a KPI and a metric and “Further, a standard unit value can indicate that a drop of 0.69% in accuracy correlates to a 20.95% drop in accepted loan applications. As such, the metric goal can be represented relative to the standard unit. Thus, the metric goal for this example can be a 0.69% improvement in accuracy.”  However this paragraph fails to disclose how to determine a correlation between a ML metric and a KPI as claimed.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “determining a correlation between a metric of the machine learning model and a key performance indicator (KPI) of a business unit associated with the machine learning model” as claimed nor the claimed embodiment as a whole.

Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “determining a correlation between a metric of the machine learning model and a key performance indicator (KPI) of a business unit associated with the machine learning model” as claimed.



Conclusion
Examiner notes that the following prior art is of particular relevance to the instant application:
Barson et al., U.S. Patent Publication No. 20030014377 – discloses a system and method for improving a machine learning model by anomaly detection (Paragraph 245); classifying anomalies Paragraphs 20, 142; performance/ML retraining threshold (Paragraph 44, 157, 158, 170, 176, 208, 244, 269; Claims 5, 14);
Roberts et al., U.S. Patent Publication No. 20210256310 – discloses a system and method for retraining/updating ML model to achieve performance goal (Paragraphs 49, 52, 78, 107, 118; Claims 5, 16; removing outliers Paragraph 23);
Zeiler et al., U.S. Patent No. 11030492 – discloses a system and method for retraining a ML model to achieve improvement goal (e.g. accuracy threshold; Column 4, Lines 31-49; Column 8, Lines 16-56; Claim 1; remove outliers Figure 3,Column 6, Lines 35-46);
Yegneh et al., U.S. Patent No. 10789548 – discloses a system and method for updating a ML model by retraining to achieve improvement goal (Claims 1, 2; Column 3, Lines 10-30; Column 6, Lines 45-68; remove outliers Column 4, Lines 5-16; Column 5, Lines 25-45; Claim 14);
Iskandar et al., U.S. Patent Publication No. 20210042570 A1 – discloses improving ML model via updating/retraining to achieve an improvement goal (accuracy threshold Paragraph 56; 	   confidence/accuracy threshold Paragraphs 60, 81; validate /accuracy Paragraph 79; Figure 3; remove outliers Claims 2, 14, 19).
	            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623